                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

KM ORGANIC FUND, INC., and
CAMMARATA MANAGEMENT,
INC.,

                       Plaintiffs,
v.                                                    Case No. _______________________

WILLIAM KYLE SMITHSON,

                  Defendant.
________________________________________/

VERIFIED COMPLAINT FOR WRIT OF ATTACHMENT AND INJUNCTIVE RELIEF

         Plaintiffs KM Organic Fund, Inc. and Cammarata Management, Inc. (collectively,

“Plaintiffs”) sue Defendant William Kyle Smithson (“Kyle Smithson), and allege as follows:

                                 PRELIMINARY STATEMENT

         1.      Plaintiffs seek to enjoin Kyle Smithson from further dissipating assets that

belonged to his late father, the deceased William Herman Smithson, Jr., to preserve the assets as a

basis for Plaintiffs to recover on claims they have brought against Kyle Smithson in civil litigation

pending in Florida state court. In the causes of action alleged against Kyle Smithson by Plaintiffs

in Florida state court, Plaintiffs allege that Kyle Smithson misappropriated Plaintiffs’ proprietary

trade secrets and confidential information, in violation of both the Florida Uniform Trade Secrets

Act and the non-disclosure agreement that Kyle Smithson entered into with Plaintiffs, so that Kyle

Smithson could improperly use the information to benefit himself and his company, Virtual

Mountain Capital, LLC. A writ of attachment is required because Kyle Smithson has a history of

fraudulently dissipating assets, including by misappropriating at least $577,614 from his own

father, who suffered from severe dementia before his recent and unfortunate passing, and then,

upon information and belief, spending the entirety of the stolen funds in a matter of a few years to


4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 1 of 15 PageID #: 1
sustain Kyle Smithson’s lavish lifestyle. There is no dispute about Kyle Smithson’s wrongful

conduct, as he has admitted to it in former conservatorship proceedings, such that it is almost

certain he would once again fraudulently dispose of any assets he stands to inherit from his father’s

estate to the detriment of his creditors, the Plaintiffs. Accordingly, Plaintiffs seek a Writ of

Attachment, pursuant to Tenn. Code Ann. § 29-6-101, et seq., against the conservatorship funds

recently distributed, or very soon to be distributed, to Kyle Smithson, as sole heir at law, from his

late father’s estate.

                                             PARTIES

         2.      Plaintiff KM Organic Fund, Inc. (“KM Organic”) is a Florida corporation with its

corporate headquarters located in Palm Beach County, Florida.

         3.      Plaintiff Cammarata Management, Inc. (“CMI”) is a Delaware corporation with its

corporate headquarters located in Palm Beach County, Florida.

         4.      Defendant Kyle Smithson is a natural person and, upon information and belief, a

citizen and resident of Rutherford County, Tennessee.

                                  JURISDICTION AND VENUE

         5.      This action is brought pursuant to Tenn. Code Ann. § 29-6-101, et seq.

         6.      Pursuant to Fed. R. Civ. P. 64, this Court has jurisdiction to impose every remedy

available under the laws of the state where the court is located to secure satisfaction of a potential

judgment, including the remedy of attachment.

         7.      This Court has personal jurisdiction over Kyle Smithson in that he is a resident of

the state of Tennessee.

         8.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 as the parties are of diverse citizenship and the amount in controversy exceeds $75,000.00.


                                                  2

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 2 of 15 PageID #: 2
         9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), as Kyle

Smithson resides in this district.

                                     FACTUAL BACKGROUND

A.       Florida Litigation against Kyle Smithson.

         10.     Plaintiffs are presently involved in litigation against Kyle Smithson, the son of the

late William Herman Smithson, Jr., in Florida state court. Specifically, Plaintiffs have filed a

Second Amended Counterclaim and Third-Party Complaint (the “Florida Counterclaim”) against

Kyle Smithson and others in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm

Beach County, Florida, in a lawsuit styled Virtual Mountain Capital, LLC, Plaintiff, vs. Michael

Cammarata, KM Organic Fund, Inc., and Strategic Capital Partners Worldwide, LLC, Defendants

/ KM Organic Fund, Inc. and Cammarata Management, Inc., Counter-Plaintiff and Third Party

Plaintiff, vs. Virtual Mountain Capital, LLC, Christopher Villar, a/k/a Christopher Villan, and

William Kyle Smithson, Counter-Defendant and Third Party Defendants, under the case number

2018 CA 013104XXXX MB (AA) (the “Florida Litigation”). See the Declaration of Jeffrey K.

Joyner, Esq. (“Joyner Decl.”), attached hereto as Exhibit 1.

         11.     The Florida Litigation is in the discovery phase. Specifically, the parties have

exchanged written discovery and document productions and have commenced fact depositions.

See Joyner Decl., Ex. 1, ¶ 4.

         12.     The Florida Counterclaim is an action against Kyle Smithson for permanent

injunction, breach of non-disclosure agreements, misappropriation of trade secrets in violation of

Florida’s Uniform Trade Secrets Act, Fla. Stat. Ch. 688, and conversion.                 See Florida

Counterclaim. See id. ¶ 5.




                                                   3

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 3 of 15 PageID #: 3
         13.     The Florida Counterclaim is a just claim, and seeks a judgment against Kyle

Smithson for permanent injunctive relief and damages, together with interest, attorneys’ fees and

costs, in the estimated amount of at least $300,000.          See id. ¶ 6.     Specifically, under

Counterclaimants’ (i.e., the instant Plaintiffs’) first cause of action for breach of non-disclosure

agreements, Counterclaimants seek damages and unjust enrichment, as well as attorneys’ fees

permitted by the non-disclosure agreements. For Counterclaimants’ second cause of action for

trade secret misappropriation, Counterclaimants’ seeks damages for lost profits, as well as costs

for the computer forensic investigation necessary to determine the extent of the stolen information

and resulting damages, and unjust enrichment.         Counterclaimants’ may also be entitled to

exemplary damages under Fla. Stat. § 68.004(2) and attorneys’ fees under § 688.005 for trade

secret misappropriation. Finally, Counterclaimants seek the fair market value of the devices and

data at issue under the final cause of action for conversion, which also may give rise to punitive

damages. Counterclaimants have already incurred approximately $250,000 in attorneys’ fees

litigating the Florida Counterclaim alone (and over $3 million litigating the Florida Litigation).

Moreover, the value of the information accessed by Kyle Smithson, the cost of the forensic

investigation, and the integrity of Counterclaimants’ computer server and databases compromised

by Smithson’s actions exceed $15,000. See Ex. 1, at Exhibit 1, Florida Counterclaim, ¶ 50.

Counterclaimants estimate that the value of certain stolen documents alone is at least between

$50,000 and $150,000.

B.       History of the Conservatorship of William Herman Smithson, Jr. and Nature of the
         Property at Issue.

         14.     On November 2, 2016, Kyle Smithson’s family members filed in the Probate Court

for Rutherford County, Tennessee (the “Rutherford County Probate Court”) a Petition for the

Appointment of a Conservator for William Herman Smithson, Jr., who suffered from dementia,

                                                 4

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 4 of 15 PageID #: 4
which had resulted in a deterioration of his mental capacities such that he was unable to manage

himself or his affairs (the “Conservatorship Action”). The Conservatorship Action alleged that

Kyle Smithson (William Herman Smithson, Jr.’s son), in his capacity as his father’s attorney-in-

fact, had consistently breached his fiduciary duty by misappropriating William Herman Smithson,

Jr.’s assets and that urgent action was required to safeguard William Herman Smithson, Jr. and his

finances, property, assets and affairs. Specifically, the Conservatorship Action alleged that

William Herman Smithson, Jr. had been and was still being taken advantage of by Kyle Smithson,

such that his assets had been and were still being rapidly depleted, and that Kyle Smithson’s use

and sale of his father’s assets had not been conducted for the benefit of William Herman Smithson,

Jr.

         15.     Judge B. Jo Atwood (the “Conservator”), against whom no wrongdoing is alleged

or implied herein and who acted diligently and successfully in her appointed position, was named

Conservator for William Herman Smithson, Jr. by Order of the Rutherford County Probate Court

on March 10, 2017.

         16.     Defendant Kyle Smithson was removed as fiduciary for William Herman Smithson,

Jr. by the same Order.

         17.     On December 11, 2018, Lenelle Smithson, spouse of William Herman Smithson,

Jr., died.

         18.     Upon information and belief, William Herman Smithson, Jr. died intestate in May

of 2020, leaving Kyle Smithson as his only heir at law.

         19.     Pursuant to an Agreed Order dated August 25, 2020, Judge Toby Gilley of the

Rutherford County Probate Court ordered the Conservator to work to close the Conservatorship




                                                5

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 5 of 15 PageID #: 5
and to disburse the net proceeds of the conservatorship account to the estate of William Herman

Smithson, Jr.

         20.      As of September 25, 2020, the net proceeds of the conservatorship account totaled

$284,753.20 (the “Property”)

         21.      Pursuant to the Order Terminating Conservatorship, the Conservatorship was

terminated on October 26, 2020.

         22.      Kyle Smithson is the sole heir at law and Administrator of his late father’s intestate

estate, which is pending in the Rutherford County Probate Court.

         23.      Accordingly, if the Property has not already been disbursed to Kyle Smithson from

his late father’s estate, the Property will in all likelihood soon be so disbursed to Kyle Smithson.

C.       Kyle Smithson’s Fraudulent Disposal of the Property, and Propensity to Further
         Fraudulently Dispose of the Property.

         24.      As outlined in significant detail in the Conservator’s Response to Kyle Smithson’s

Motions for Declaratory Judgment, to Amend Order and to Direct Clerk, filed in the

Conservatorship Action on May 28, 2019 and attached hereto as Exhibit 2,1 Kyle Smithson has a

long history of fraudulently disposing of assets.

         25.      Specifically, between August 2012 and February 2017, Kyle Smithson fraudulently

and wrongfully converted approximately $577,614.41 of William Herman Smithson, Jr.’s assets

to his own personal use. See Ex. 2 at pp. 1-9.

         26.      By way of example, in October of 2013, soon after obtaining a power of attorney

of William Herman Smithson, Jr., Kyle Smithson opened a Regions Bank account in the name of

William Herman Smithson, Jr. and William Kyle Smithson, Custodian. He immediately began to



1
 See Ex. 2 at Exhibit “I” for a timeline of Kyle Smithson’s long history of fraudulently disposing of assets that are
not rightfully his.
                                                         6

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 6 of 15 PageID #: 6
transfer monies from the Custodian account into his own personal account. Between October 31,

2013 and November 15, 2013, Kyle Smithson transferred $14,394.05 into his own personal

account. See Ex. 2 at pp. 2-3.

         27.     Kyle Smithson also changed the automatic monthly deposits of his father’s Social

Security and separate pension plan so the payments would instead be deposited into Kyle

Smithson’s personal account. See Ex. 2 at pp. 2-3.

         28.     Also, over a 12-month period between 2014 and 2015, Kyle Smithson fraudulently

received for his personal use approximately $275,000 from the sale and mortgage of real estate

owned by William Herman Smithson, Jr. See Ex. 2 at pp. 3-4.

         29.     Further, between January 1, 2015 and March 29, 2017, Kyle Smithson continued

his pattern of dissipation and depletion of his father’s assets for his own personal use, spending

thousands of dollars of his father’s money on his own personal needs, including gym and spa

memberships, elective plastic surgery and jewelry for Kyle Smithson’s then wife, a divorce

settlement payment to Kyle Smithson’s former wife, automobiles and boats, golf outings and trips

to California, all while William Herman Smithson, Jr.’s account at his nursing facility was

seriously past due (Kyle Smithson failed to pay his father’s utility bills, and Kyle Smithson moved

his father into a less expensive facility that, upon information and belief, did not provide proper

care to William Herman Smithson, Jr.).

         30.     The Conservator also revealed that Kyle Smithson had committed perjury in

attempting to cover up his wrongdoing. See Ex. 2 at p. 7.

         31.     Kyle Smithson ultimately admitted that he had misappropriated his father’s assets

in his Reply to Response of Temporary Conservator, filed in the Conservatorship Action on June

28, 2019 and attached hereto as Exhibit 3. See Ex. 3 at ¶¶ 5 (“Kyle Smithson does not deny that


                                                 7

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 7 of 15 PageID #: 7
he undertook certain acts that necessitated the appointment of a fiduciary over his father’s estate”);

6 (“Kyle Smithson accepts that these actions directly resulted in the determination by this Court

that his father needed a Conservator and resulted in the revocation of his authority under the

Durable Power of Attorney”); 23 (“Kyle Smithson accepts that he mismanaged his

parents…finances prior to April 2017”). Kyle Smithson attempted to explain away his wrongdoing

by blaming “his upbringing where both his mother and his father gave him, as an only child,

anything he wanted.” See Ex. 3 at ¶ 9. Kyle Smithson’s only response to the Conservator’s perjury

allegation was that Smithson honestly believed his own lies. See Ex. 3 at ¶ 18.

         32.      The above described actions and admissions make clear that Kyle Smithson has a

long history of fraudulently disposing of significant assets for his personal gain and in

contravention of his fiduciary duties to manage those assets for the benefit of his father.2

         33.      What is more, as outlined in detail in the Conservator’s Verified Complaint and

Petition for Injunctive Relief, filed in the Conservatorship Action on February 13, 2019 and

attached hereto as Exhibit 4, it is clear that if given the opportunity, Kyle Smithson is very likely

to again fraudulently dispose of the Property just as soon as he is able to get his hands on it.

         34.      Specifically, as of 2019, Kyle Smithson had long been removed as fiduciary for his

father, and on or about January 15, 2019, this Court entered an Order in the Conservatorship action,

granting the Conservator the authority to sell the personal and real property of William Herman

Smithson, Jr. Despite these facts, in or around February of 2019, Kyle Smithson employed an

auctioneer to hold an estate sale to liquidate the entire household and personal property of his

father. Kyle Smithson wrongfully and fraudulently advised the auctioneer that he had authority to


2
 Upon the Conservator’s appointment, the Conservatorship Account of William Herman Smithson, Jr. had a balance
of $689.23. Thanks to the Conservator’s diligent efforts to recover funds fraudulently and wrongfully misappropriated
by Kyle Smithson over a nearly five-year period, as of May 28, 2019, the Conservatorship Account had a balance of
$326,148.31.
                                                         8

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 8 of 15 PageID #: 8
sell all of his father’s personal property, despite the fact that this Court’s January 2019 Order

clearly stated that the sale of William Herman Smithson, Jr.’s personal property would be

conducted by the Conservator, and not Kyle Smithson. See Ex. 4 at ¶¶ 11-13. Upon information

and belief, Kyle Smithson further misrepresented to the auctioneer that his father had passed away,

hence warranting an estate sale, despite the facts that his father was alive and that these assets

belonged to his father and were subject to the jurisdiction of the Conservatorship.

         35.     Without any authority whatsoever to sell his father’s personal property, Kyle

Smithson attempted to fraudulently dispose of same in order to enrich himself to the detriment of

William Herman Smithson, Jr., and in all likelihood would have done so, if not for the diligent

efforts of the Conservator, which efforts culminated in the Rutherford County Probate Court’s

entry of a Temporary Restraining Order (the “TRO”) on February 13, 2019, “prohibiting and

enjoining…Kyle Smithson…from removing, conveying, selling, giving, contracting to sell or

otherwise transferring any of the personal property located at 2925 Beasley Road, Chapel Hill,

Tennessee and to remit all monies from the “Estate Sale”…to the Conservator for the benefit of

the Ward.” The TRO from the Conservatorship action is attached hereto as Exhibit 5.

         36.     In light of the above, it is clear that if given the opportunity, Kyle Smithson is very

likely to again fraudulently dispose of the Property upon his receipt of the Property via

disbursement from his late father’s estate, this time in order to defraud Plaintiffs as likely judgment

creditors.

         37.     This likelihood is all the more apparent given the fact that Kyle Smithson has

admitted, as recently as June 28, 2019, that he “[did] not have any funds from which to repay the

Conservatorship” for the Property he had already fraudulently disposed of. See Ex. 3 at ¶ 24. In




                                                   9

4835-5827-6306
       Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 9 of 15 PageID #: 9
other words, upon information and belief, Kyle Smithson has already spent all of the

approximately $577,614.41 that he misappropriated from his father in a matter of several years.

         38.        Therefore, the Property which has been or is soon to be disbursed from his late

father’s estate to Kyle Smithson is likely the sole asset that would be available to satisfy any

judgment for monetary relief in the Florida Litigation. Given Kyle Smithson’s lengthy history of

fraudulently disposing of assets for his personal benefit and to the direct detriment of his own

father, there is an almost certainty that Kyle Smithson would fraudulently dispose of the Property

to the detriment of his potential creditors, the Plaintiffs.

         39.        Unless the Court issues a Writ of Attachment against the Property pending

resolution of the Florida Litigation, Plaintiffs will suffer immediate and irreparable injury, loss, or

damage due to the significant likelihood that Kyle Smithson will fraudulently dispose of the only

assets available to satisfy any judgment in that pending litigation.

                                            COUNT I
                 (Writ of Attachment Pursuant to Tenn. Code Ann. § 29-6-101, et seq.)

         40.        The allegations of paragraphs 1 through 39 are hereby incorporated by reference.

         41.        Plaintiffs have a just demand for a judgment against Kyle Smithson for permanent

injunctive relief and damages, together with interest, attorneys’ fees and costs, in the estimated

amount of at least $300,000.

         42.        Kyle Smithson has recently acquired, or is about to acquire, an inheritance of

approximately $284,753.20 in the form of the net proceeds of his late father’s conservatorship

account by way of a disbursement from his father’s intestate estate, of which Kyle Smithson is

sole heir at law (the “Property”).

         43.        Kyle Smithson has fraudulently disposed of, and is about to further fraudulently

dispose of the Property.

                                                    10

4835-5827-6306
     Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 10 of 15 PageID #: 10
         44.     Plaintiffs may therefore sue out an attachment against the Property.

                                      COUNT II
     (Temporary Restraining Order, Preliminary Injunction and Permanent Injunction
                            Pursuant to Tenn. R. Civ. P. 65)

         45.     The allegations of paragraphs 1 through 44 are hereby incorporated by reference.

         46.     Plaintiffs have a just demand for a judgment against Kyle Smithson for permanent

injunctive relief and damages, together with interest, attorneys’ fees and costs, in the estimated

amount of at least $300,000.

         47.     Kyle Smithson has recently acquired, or is about to acquire, an inheritance of

approximately $284,753.20 in the form of the net proceeds of his late father’s conservatorship

account by way of a disbursement from his father’s intestate estate, of which Kyle Smithson is

sole heir at law (the “Property”).

         48.     Kyle Smithson has fraudulently disposed of, and is about to further fraudulently

dispose of the Property.

         49.     Unless the Court issues a Temporary Restraining Order, Preliminary Injunction and

Permanent Injunction against Kyle Smithson pending resolution of the Florida Litigation,

Plaintiffs will suffer immediate and irreparable injury, loss, or damage due to the significant

likelihood that Kyle Smithson will fraudulently dispose of the only assets available to satisfy any

judgment in that pending litigation, thereby rendering himself substantially judgment-proof.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs requests that this Court:

         1.      Issue a Writ of Attachment against the Property pending resolution of the Florida

Litigation upon Plaintiffs’ posting of an appropriate bond;




                                                 11

4835-5827-6306
     Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 11 of 15 PageID #: 11
         2.         Issue a Temporary Injunction, Preliminary Injunction and Permanent Injunction

pending resolution of the Florida Litigation as follows:

                 a. Enjoining Kyle Smithson and his agents, servants, employees, and attorneys, and

                    all other persons in active concert or participation with any of them, whether acting

                    directly or through any trust, corporation, subsidiary, division, or other device, or

                    any of them from:

                        i. Transferring, liquidating, converting, encumbering, pledging, loaning,

                           selling,     concealing,    dissipating,   disbursing,   assigning,   spending,

                           withdrawing, granting a lien or security interest or other interest in, or

                           otherwise disposing of the Property in the form of credit instruments, real

                           or personal property, accounts, contracts, shares of stock, lists of consumer

                           names, or other assets, or any interest therein, wherever located, including

                           outside the territorial United States, that are:

                               1. Owned, controlled, or held by, in whole or in part, for the benefit of,

                                      or subject to access by, or belonging to, Kyle Smithson;

                               2. In the actual or constructive possession of Kyle Smithson; or

                               3. In the actual or constructive possession of, or owned, controlled, or

                                      held by, or subject to access by, or belonging to, any other

                                      corporation, partnership, trust, or any other entity directly or

                                      indirectly owned, managed, or controlled by, or under common

                                      control with, Kyle Smithson, including, but not limited to, any assets

                                      held by or for Kyle Smithson in any account at any bank or savings

                                      and loan institution, or with any credit card processing agent,


                                                        12

4835-5827-6306
     Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 12 of 15 PageID #: 12
                                   automated clearing house processor, network transaction processor,

                                   bank debit processing agent, customer service agent, commercial

                                   mail receiving agency, or mail holding or forwarding company, or

                                   any credit union, retirement fund custodian, money market or

                                   mutual fund, storage company, trustee, or with any broker-dealer,

                                   escrow agent, title company, commodity trading company, precious

                                   metal dealer, or other financial institution or depository of any kind,

                                   either within or outside the territorial United States;

                        ii. Opening or causing to be opened any safe deposit boxes, commercial

                            mailboxes, or storage facilities titled in the name of Kyle Smithson, or

                            subject to access by Kyle Smithson or under Kyle Smithson’s control,

                            holding the Property;

                       iii. Incurring liens or encumbrances on the Property in the name of Kyle

                            Smithson or of any corporation, partnership, or other entity directly or

                            indirectly owned, managed, or controlled by Kyle Smithson; or

                       iv. Transferring the Property for attorney's fees or living expenses.

                 b. Any financial institution, business entity, or person maintaining or having custody

                    or control of the Property, or any corporation, partnership, or other entity directly

                    or indirectly owned, managed, or controlled by, or under common control with Kyle

                    Smithson, shall:

                         i. Hold and retain within its control and prohibit the withdrawal, removal,

                            assignment, transfer, pledge, hypothecation, encumbrance, disbursement,




                                                     13

4835-5827-6306
     Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 13 of 15 PageID #: 13
                             dissipation, conversion, sale, liquidation, or other disposal of the Property

                             held by, or under its control:

                                 1.   On behalf of, or for the benefit of, Kyle Smithson;

                                 2. In any account maintained in the name of, or for the benefit of, or

                                      subject to withdrawal by, Kyle Smithson; and

                                 3. That are subject to access or use by, or under the signatory power

                                      of, Kyle Smithson;

                         ii. Deny Kyle Smithson access to any safe deposit boxes or storage facilities

                             holding the Property that are either:

                                 1.   Titled in the name, individually or jointly, of Kyle Smithson; or

                                 2. Subject to access by Kyle Smithson.

                 c.    Kyle Smithson shall provide Plaintiff’s a sworn statement setting forth:

                          i. The identification number of each account or asset titled in the name,

                             individually or jointly, of any Kyle Smithson, holding the Property, held on

                             behalf of, or for the benefit of, Kyle Smithson, including all trust accounts

                             managed on behalf of Kyle Smithson or subject to Kyle Smithson’s control;

                         ii. The balance of each such account, or a description of the nature and value

                             of such asset;

                        iii. The identification and location of any safe deposit box, commercial

                             mailbox, or storage facility holding the Property that is either titled in the

                             name, individually or jointly, of Kyle Smithson, or is otherwise subject to

                             access or control by Kyle Smithson, whether in whole or in part; and

         3.           Award Plaintiffs such other relief as this Court may deem just and proper.


                                                       14

4835-5827-6306
     Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 14 of 15 PageID #: 14
Dated: November 23, 2020.

                                            Respectfully submitted,

                                            /s/ Christopher E. Thorsen
                                            Christopher E. Thorsen, No. 21049
                                            Charles C. McLaurin, No. 34352
                                            BAKER, DONELSON, BEARMAN,
                                            CALDWELL & BERKOWITZ, P.C.
                                            211 Commerce Street, Suite 800
                                            Nashville, Tennessee 37201
                                            (615) 726-5586 (T)
                                            cthorsen@bakerdonelson.com
                                            cmclaurin@bakerdonelson.com

                                            Counsel for Plaintiffs




                                       15

4835-5827-6306
     Case 3:20-cv-01016 Document 1 Filed 11/23/20 Page 15 of 15 PageID #: 15
